Citation Nr: 1549948	
Decision Date: 11/27/15    Archive Date: 12/04/15

DOCKET NO.  14-17 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an effective date earlier than August 18, 2009 for the grant of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) on a schedular and extraschedular basis.

2.  Entitlement to an effective date earlier than August 18, 2009 for eligibility for Dependents' Educational Assistance under 38 U.S.C., Chapter 35.


REPRESENTATION

Appellant represented by:	Michael Eisenberg, Attorney


WITNESSES AT HEARINGS ON APPEAL

Veteran and Veteran's son and fiduciary, D.S.


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from May 1960 to November 1960.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which granted entitlement to a TDIU and basic eligibility to Dependents' Educational Assistance, both effective August 18, 2009.  In May 2012, the Veteran and his son, D.S., testified at an RO hearing.  The Veteran's son, D.S., who became the Veteran's fiduciary after the Veteran was found to be incompetent for disbursement of VA funds in a March 2014 rating decision, also testified without the Veteran before the undersigned Veterans Law Judge at a Board hearing at the RO in August 2014.  Transcripts of both hearings are in the VBMS file.

The Veteran's representative submitted multiple statements referencing his arguments and evidence of record after the case was certified to the Board.  To the extent that any of the evidence submitted was not considered by the RO, he submitted a waiver of RO consideration of the evidence in December 2014. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an effective date earlier than August 18, 2009 for the grant of entitlement to a TDIU on an extraschedular basis; and entitlement to an effective date earlier than August 18, 2009 for eligibility for Dependents' Educational Assistance under 38 U.S.C., Chapter 35 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Effective August 18, 2009, the Veteran's service-connected schizophrenia met the schedular criteria for a TDIU and was shown to  preclude him from securing or following a substantially gainful occupation. 


CONCLUSION OF LAW

The criteria for entitlement to a TDIU on a schedular basis prior to August 18, 2009, are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  An RO letter dated in December 2009 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b) as stated above.  In addition the letter informed the Veteran of how VA determines a disability rating and effective date if service connection is awarded.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records and VA treatment records, and also afforded him a VA examination in September 2009 to assess the disability and employability questions on appeal.  38 C.F.R. § 3.159(c)(4).  The records satisfy 38 C.F.R. § 3.326.  

The Veteran has been afforded an RO hearing before a Decision Review Officer (DRO) and a Board hearing before the undersigned Veterans Law Judge (VLJ).  In the RO hearing, he and his son and attorney presented oral argument in support of his claim.  The Board hearing testimony reflects that the Veteran's son and his attorney submitted testimony on his behalf without the presence of the Veteran due to illness.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ or DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearings, the DRO and VLJ noted the elements necessary to substantiate the claim.  The DRO and VLJ also asked specific questions directed at identifying the criteria for an earlier effective date for unemployability and sought to identify any pertinent evidence not currently associated with the claims file.  The Veteran, his son, and his attorney also volunteered his treatment history and symptoms.  Neither the Veteran, his son, nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the RO or Board hearing.  By contrast, the hearings focused on the elements necessary to substantiate the claim, and the Veteran and his son, through their testimony, demonstrated that they have actual knowledge of the elements necessary to substantiate the claim.  As such, the Board finds that, consistent with Bryant, the DRO and VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Effective Date for TDIU on a Schedular Basis

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  In general, applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(a) (2015).  An effective date for such an increased rating or TDIU claim may date back as much as one year before the date of the formal application for increase if it is "factually ascertainable that an increase in disability had occurred" within that timeframe.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125, 126 (1997).  Stated in other terms, the earliest date possible for a TDIU rating is one year prior to receipt of the claim.

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a).  An informal claim may be any communication or action, indicating an intent to apply for one or more benefits under VA law.  See Thomas v. Principi, 16 Vet. App. 197 (2002); see also 38 C.F.R. §§ 3.1(p), 3.155(a).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998). 

In some cases, a report of examination or hospitalization may be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b).  The date of a VA medical record will be accepted as the date of receipt of a claim when such record relates to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such record. 38 C.F.R. § 3.157(b). 

Under 38 C.F.R. § 3.105(a), a prior final decision can be reversed or amended where evidence establishes "clear and unmistakable error."  For CUE to exist: (1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14   (1992)). 

VA law provides that a total rating for compensation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the required percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable. 38 C.F.R. § 4.16(a). 

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  In such cases, consideration is given to the veteran's background, including his employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance, but rather, must refer the case for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

Marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a).  Factors to be considered in determining whether unemployability exists are the veteran's education and employment history, and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991). Consideration may not be given to the veteran's age or to any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).  For a veteran to prevail on a claim of entitlement to a TDIU, the record must reflect some factor which takes the case outside the norm.  The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

The RO granted entitlement to a TDIU in an April 2010 decision with an effective date of August 18, 2009, based on the date of receipt of an increased rating claim for schizophrenia with an assertion from the Veteran that he cannot work.  The Veteran, his son, and his representative have asserted that the Veteran has essentially been unemployable since he left the military and that all rating decisions that did not grant entitlement to a TDIU for his schizophrenia prior to August 18, 2009, were based on clear and unmistakable error.  See, e.g., December 2014 attorney statement.  Although the Veteran's representative has asserted that entitlement to a 100 percent rating should have been granted prior to August 18, 2009, he has limited his arguments to a TDIU, rather than a 100 percent rating on a schedular basis.  See, e.g., August 2014 Board hearing testimony.

Presently, the Veteran is service-connected for schizophrenia rated as 50 percent disabling, effective April 26, 1974; 70 percent, effective August 18, 2009; and 100 percent, effective June 7, 2010.  The Veteran met the schedular criteria for a TDIU, effective August 18, 2009, as his service-connected schizophrenia was rated as at least 60 percent disabling.  See generally 38 C.F.R. § 4.16(a).  The issue is whether the Veteran is entitled to a TDIU prior to August 18, 2009.

By way of history, the RO granted service connection for chronic schizophrenic reaction in March 1961 assigning a 10 percent rating.  Evidence at that time included the service treatment records, which showed that the Veteran was given psychiatric treatment in service for bizarre behavior.  The Veteran had noted that he was nervous prior to service but that it grew worse in service.  Examination provided in service showed schizophrenia reaction, mixed type.  

A January 1961 VA examination also noted that the Veteran had chronic anxiety with no hallucinations or definite delusions.  The Veteran reported that he was not working because he could not hold jobs.  He noted that he could not hold jobs prior to enlistment and that he went on a drinking spree and was arrested and fined and had nothing else to do but join the Army.  He indicated that he had tried to work a couple of times since his discharge but that he would get "fed up" and quit.  He noted that his parents supported him.  He had two years of high school education indicating that he flunked out of high school.  

The examiner noted that the Veteran had not made any attempt to hold any jobs because the routine bored him, and that he lacked initiative and apparently lacked "pep."  The Veteran was found to be maladjusted economically and socially and had mood disturbances.  He was oriented to time, place, and person; and intellectually he appeared to be average.  The diagnosis was schizophrenic reaction, chronic, undifferentiated, in partial remission, competent.

In the March 1961 rating decision, the RO granted service connection for chronic schizophrenic reaction on the basis of aggravation of a disability that existed prior to service.  A 10 percent rating was assigned based on the evidence that showed the Veteran had chronic anxiety with no hallucinations or definite delusions.  While he was maladjusted economically and socially, and had mood disturbances, he was oriented to time, place, and person, and appeared to be intellectually average.  The Veteran did not appeal the March 1961 rating decision; so it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In April 1963, the Veteran submitted an increased rating claim for his mental health disorder.  The Veteran underwent a June 1963 VA examination.  It was noted that the Veteran was recently married and lived with his expectant wife.  He stated that he worked as a painter and made about $15 to $25 per week.  However, the examination report also indicated that he did not have any employment history.  The Veteran noted that he was living off of welfare.  Mental health examination noted that the Veteran had no insight and very poor judgment.  He refused psychiatric treatment because he thought he might be getting a job.  He was unshaven, swarthy, long-haired, and rather laconic in his answers.  His thought process was somewhat difficult to follow.  The examiner determined that the Veteran certainly was no worse than at the time of his last examination but that his prognosis was not good.  The examiner noted that it was impossible to get a clear picture from him of his total situation but that there was no doubt that he was still suffering from a schizophrenic reaction that was no more than in partial remission; and that he was competent.

In a July 1963 rating decision, the RO denied entitlement to an increased rating for the Veteran's psychiatric disorder.  The Veteran did not appeal this rating decision; so it became final.  Id.

In February 1966, the Veteran underwent a VA examination and complained of symptoms including "nerves" with loss of sleep, weight, and appetite, and dizziness, and loss of balance.  He indicated that he had been treated at the VA outpatient clinic in Boston since 1964 for nerves.  The examiner report noted that the Veteran was 23 and had been married for three years and living with his wife and one child.  He indicated that he had a lot of trouble with his relationship with his wife.  As for employment, he had been driving a taxi in Boston working six nights a week and taking home $50 to $80 per week.  He indicated that he liked to work and did not lose any time from work.  The examiner asked the Veteran if his untidy and messy clothing and appearance interfered with people getting into his cab.  The Veteran replied that it interfered sometimes but that if people needed a cab they would get in.  The Veteran noted that he stayed in the house when he was not working and that he did not like to be around people.  He indicated that driving a taxi did not bother him because it was at night and he could not see the people, just talk to them.  

The examiner found that the Veteran was emotionally blunted but that there were no definite delusions or hallucinations.  However, the Veteran did have vague ideas of reference.  Orientation and sensorium remained intact; also his memory and maintenance of attention were intact.  His insight and judgment were defective.  The examiner commented that the examination showed conclusively the same findings as noted before, namely chronic schizophrenic reaction, characterized by blunted emotional reactions and vague ideas of reference.  The examiner noted that it was strange to say, but that in spite of his untidy appearance, the Veteran apparently was making a fairly satisfactory economic adjustment at the present time driving a taxicab.  

The RO found in a March 1966 rating decision that the evidence did not warrant a chance in evaluation for the Veteran's nervous condition.  The Veteran did not appeal the March 1966 rating decision; so it is final.  Id.

In April 1974 the Veteran submitted an increased rating claim for his nervous condition stating that his condition had been getting progressively worse and that he wanted to be re-evaluated.

The Veteran underwent a VA examination in July 1974.  It was noted that he was unemployed.  The Veteran stated that he felt a little worse but was not sure what was bothering him.  He felt that his main difficulty was that he could not hold a job for any length of time.  He stated that in the last year he had had 13 jobs.  He noted that the main reason for his difficulty with jobs was that he developed low grade distrust and paranoid feelings about fellow employees, which would cause him to fight with them.  He lived with his wife and reportedly got along well with her.  He had injured himself working as a pizza bakery man but was still actively employed and planned to return to work the next day.

On mental status examination the Veteran's clothes were somewhat disheveled and his hygiene was not good.  His speech was disorganized and fragmented showing a formal thought disorder.  The examiner noted that this was evident also when the Veteran complained of people reading his mind.  However, there were no frank paranoid illusions of people trying to harm him and no active auditory or visual hallucinations, per the examiner's findings.  There also was no evidence of depressive feelings.  The Veteran had a good emotional contact with others, though he sometimes admitted to smiling for no reason.  Orientation and functioning were intact and judgment was fair.  The diagnosis was schizophrenic reaction, chronic undifferentiated type, in recent exacerbation.

In an August 1974 rating decision, the RO granted an increased rating of 50 percent for schizophrenia based on the findings in the VA examination report.  The Veteran also did not appeal this rating decision; so it is final, as well.  Id.  

In a May 1977 statement, the Veteran indicated that he wanted his service-connected disability to be re-evaluated.  The Veteran underwent an August 1977 VA examination.  The examination report noted that since the Veteran's separation from service, he had had innumerable jobs, with considerable time working as a taxi driver on and off, and then working at a pizza place.  No job had lasted for any length of time.  Currently he was unemployed.  He attended New England Appliance School in Boston from 1975 to 1977, and received two diplomas, one in major appliances and one in refrigeration and air conditioning.  He admitted to having arguments with his wife and found it very hard to hold onto a job.  He did not get along with people.  He developed a certain distrust and paranoid feelings toward his fellow employees and felt that they were talking about him and laughing at him.  He also had vague visual hallucinations, felt depressed off and on, and slept about three to four hours per night. 

On examination it was reported that the Veteran was somewhat careless in his grooming and his speech was greatly disorganized and fragmented.  He had ideas of reference and persecution to a certain degree; also visual and auditory hallucinations.  During the interview, he smiled on and off for no apparent reason; then he would go into deep thoughts, quite withdrawn.  He was approximately oriented to date, and correctly oriented to place, and person.  Fund of general information was satisfactory and insight and judgment were fair.  The diagnosis was schizophrenic reaction, chronic undifferentiated type, in partial remission.  The Veteran was competent.

In September 1977, the RO issued a rating decision confirming the 50 percent rating assigned for schizophrenia finding that the examination report showed that his condition was substantially unchanged.  The Veteran did not appeal this rating decision; so the September 1977 rating decision also is final.  Id.

In January 2002, the Veteran filed another increased rating claim for schizophrenia.  The Veteran was scheduled for a VA examination but failed to report for the examination.  So, in May 2002, the RO denied the Veteran's claim.  The Veteran requested that his claim be reopened and the examination be rescheduled in an August 2002 statement.  However, the Veteran again failed to report for an examination that was scheduled in April 2003.  In August 2003, the RO denied the Veteran's claim for an increased rating for schizophrenia.  The Veteran did not appeal the August 2003 rating decision; so it is final, as well.  Id.

There is no correspondence from the Veteran regarding his schizophrenia until August 2009, when he indicated that he could not work at all and did not have any social activities due to his mental health disorder.

The Veteran underwent a VA examination in September 2009.  It was noted that the Veteran's son took care of the Veteran, who, according to the son, was not able to stay in touch with reality.  The Veteran's son also stated that the Veteran was unable to earn a living and provide self-care.  The Veteran's symptoms included paranoia, violence, anger, irritability, and lack of motivation.  He also had difficulty sleeping with occasional nightmares.  He reportedly completed one year of high school prior to service with no further education after service.  He also reportedly had no job throughout his life, though he did participate in a family business fixing appliances, even though he could not sustain any administrative capacity.  It was noted that the Veteran had not worked for 15 to 20 years, when he worked in a small business, and was unable to work because of his mental capacity.

On mental status examination, the Veteran was not a reliable historian.  He was oriented times four but his appearance and hygiene showed signs of neglect.  His behavior was appropriate.  His affect and mood were abnormal with some depression and anxiety.  He described impaired impulse control at times and marked irritability and anger, but no violence.  His communication was impaired; his speech was slowed and sparse.  His concentration was impaired.  He denied panic attacks but felt very suspicious of other people.  He reported delusions and hallucinations on a chronic basis.  He had impaired thought-processes, including reality testing, impaired abstract thinking, and abnormal memory in the mild-to-moderate range.  The Axis I diagnosis was schizophrenic reaction, chronic, undifferentiated type, in partial remission, competent.  

The examiner supported the Veteran's contention that unemployment was secondary to the effect of his mental illness finding that the Veteran was unable to work with other people and his anxiety, delusions, and hallucinations made employment quite challenging.  It was noted that the Veteran had intermittent inability to perform activities of daily living; was unable to establish and maintain effective work and social relationships; and had psychiatric symptoms that caused total occupational and social impairment with gross impairment in thought processes, gross impairment in communication, persistent delusions and hallucinations, and some intermittent inability to perform activities of daily living, and paranoia.

In March 2010 the Veteran's son submitted a statement that the Veteran had not been employed for well over five years to date and that neither him, nor his father were in possession of any information prior to this date.  It was noted that the Veteran suffered from short and long-term memory loss.

As noted, the RO granted entitlement to a TDIU and Dependents' Educational Assistance in an April 2010 rating decision, effective August 18, 2009, the date of receipt of the Veteran's claim.  The RO also granted an increased rating of 70 percent for schizophrenia, effective August 18, 2009.

The Veteran's representative submitted a notice of disagreement with the effective dates assigned for the TDIU and Dependents' Educational Assistance benefits in April 2011, within the one-year time frame.  The Veteran did not appeal the April 2010 rating decision, insofar as it assigned a 70 percent rating for schizophrenia, however.  Therefore, to the extent that the April 2010 rating decision assigned a 70 percent rating for schizophrenia, the rating decision is final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The Veteran filed a service connection claim for posttraumatic stress disorder (PTSD) prepared by his son in June 2010.  However, the RO construed this as an increased rating claim for schizophrenia.  In a January 2012 rating decision, the RO granted an increased rating of 100 percent for schizophrenia, effective June 7, 2010.  The Veteran did not appeal the January 2012 rating decision.  Thus, the January 2012 rating decision is a final decision.  Id.  

In a February 2014 statement, the Veteran's representative asserted that there is clear and unmistakable error in the September 1977 rating decision that did not assign a total disability rating for the Veteran's service-connected mental health disorder.  As noted above, in later statements, the Veteran, his son, and his representative have asserted that the Veteran has essentially been unemployable since he left the military and that all rating decisions that did not grant entitlement to a TDIU for his schizophrenia prior to August 18, 2009, were based on clear and unmistakable error.  See, e.g., December 2014 attorney statement.

The RO addressed the clear and unmistakable error contentions in the March 2014 statement of the case, which the Veteran appealed.  

Initially the Board notes that the September 1977 rating decision is not shown to be based on CUE.  In a February 2014 statement, the Veteran's representative argued that there was CUE in the 1977 rating decision because the RO did not refer the Veteran's case for an extraschedular evaluation under 38 C.F.R. § 4.16(b).  In addition it was asserted that the RO did not consider monthly treatment records dated from 1974 to 1977, insomuch as they showed that even with treatment, the Veteran was struggling to maintain employment.  The Veteran's representative contends that had the RO considered the Veteran's claim for an extraschedular rating, he would have been rated over the 60 percent requirement for his disability and would have been eligible for a TDIU in 1977.  It was noted that examinations dated from 1977 to 2009 showed symptoms including hallucinations, suspiciousness of others, disorganized speech, impaired communication, neglect of appearance and hygiene, and that he was currently unemployed at the time of the examinations.  The representative further argued that due to the similar symptoms shown on examination in 1977 to 2009, at least a 60 percent rating should have been assigned for the schizophrenia disability in 1977.  Finally, the representative asserted that should no CUE be found in the 1977 rating decision, then a difference of opinion under 38 C.F.R. § 3.105(b) should be granted.

Neither the Veteran, nor his representative have demonstrated that incorrect facts were considered at the time of the September 1977 rating decision, or that the law was incorrectly applied at that time.  The Veteran's representative argues that treatment records were not considered but does not indicate what specifically in the treatment records would have demonstrated entitlement to a higher rating and/ or a TDIU for the schizophrenia in 1977.  Therefore, there is no indication that incorrect facts were considered in 1977 and that had they been considered it would have resulted in a different result.  

The representative also argues that 38 C.F.R. § 4.16(b) was misapplied in that the Veteran's claim was not considered for an extraschedular evaluation for a TDIU in 1977.  However, the evidence did not clearly show that the Veteran was unemployable in 1977.  While he had a history of employment problems due to his feelings of suspiciousness toward his co-workers, there was no objective medical report stating that the Veteran was unemployable as a result of his schizophrenia.  The representative's arguments essentially amount to an argument that the RO did not weigh the evidence correctly in deciding whether a higher rating was warranted for schizophrenia in 1977.  As noted above, there must be more than a simple disagreement as to how the facts were weighed or evaluated.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994). 

To the extent that the Veteran's representative asserts that the RO improperly did not assign a higher rating for schizophrenia in September 1977 without obtaining additional medical records, such an assertion amounts to the argument that VA failed to adequately assist the Veteran with his increased rating claim for schizophrenia under current duty to assist legal criteria.  In this regard, a finding of CUE must be based on the record and law which existed at the time of the prior adjudication.  Damrel, supra.  In any event, the Court has consistently held that a breach of the duty to assist can never be grounds for CUE and the Veteran has not established that VA incorrectly applied the law at the time of the previous rating decisions.  See Crippen v. Brown, 9 Vet. App. 412, 424 (1996); see also Tetro v. Gober, 14 Vet. App. 100, 109 (2000) (A breach of a duty to assist can never amount to CUE, because such a breach creates only an incomplete, rather than an incorrect record).  Neither the Veteran, nor his representative, also has identified how the outcome of the rating decision would have been different had the RO considered the outstanding treatment records.

In addition, with respect to the Veteran's representative contentions that all of the prior rating decisions that did not grant a 100 percent rating, or assign a TDIU due to the Veteran's schizophrenia were based on CUE, the representative's arguments essentially amount to an assertion that the RO did not weigh the evidence adequately in rating decisions dated from 1961 to 2012.  See, e.g., December 2014 correspondence.  In reviewing the history of the Veteran's disability and the claims that have been submitted and decided over the years, there is no clear assertion or demonstration in the record that the correct facts were not before the RO or the law was misapplied at the time of the rating decisions dated from 1961 to 2012.  

Accordingly, the Board concludes that the September 1977 rating decision, in which the RO denied entitlement to an increased rating higher than 10 percent for schizophrenia and did not refer the case for extraschedular consideration for a TDIU, was not clearly and unmistakably erroneous.  Nor were any of the final rating decisions prior to the 1977 rating decision or after this decision based on CUE.  Hence, 38 C.F.R. § 3.105(a)  provides no basis for assignment of an earlier effective date in this case.

As regards the representative's request that VA also consider the provisions of 3.105(b), governing revision of decisions on the basis of difference of opinion, the Board points out that, unlike section 3.105(a), 3.105(b) includes no language relevant to the date of the revised decision.  Moreover, as explained below, consideration of that regulatory provision in light of the legal authority governing effective dates provides no basis for allowance of the claim. 

As noted above, with respect to claims for increased disability compensation, which includes a TDIU, the pertinent legal authority provides that the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if a claim is received by VA within one year after that date; otherwise the effective date will be the date of receipt of claim or date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2); see also Swanson v. West, 12 Vet. App. 442 (1999); Hazan v. Gober, 10 Vet. App. 511   (1997). 

In this case, while the Veteran, his son, and his representative have contended that the effective date for assignment of the TDIU and/ or 100 percent disability rating for schizophrenia should be from as early as the date of his original service connection claim in 1961, there is no pending claim prior to the Veteran's August 18, 2009 claim for increase. 

As indicated above, the Veteran did not appeal the last final August 2003 rating decision that denied an increased rating higher than 50 percent for schizophrenia  and that decision did not involve CUE; hence, that decision finally resolved the Veteran's increased rating claim for schizophrenia.  Moreover, the Veteran has not alleged, and the record (to include medical evidence associated with the claims file) does not reflect that, prior to the August 18, 2009 claim for increase and TDIU, there was any correspondence from or action by the Veteran that can reasonably be construed as indicating intent to file a claim for an increased rating for schizophrenia or a TDIU prior to August 18, 2009.  As such, there is no legal basis for assignment of an earlier effective date for TDIU on a schedular basis in this case.  See 38 C.F.R. § 3.400(o)(2). 

In reaching this conclusion, the Board has also taken into consideration the Veteran's contention that an earlier effective should be assigned based on 38 C.F.R. § 3.105(b), for difference of opinion.  However, the Board emphasizes that 38 C.F.R. § 3.400(h)(2) provides that after a decision has become final, the effective date assigned should be the date of receipt of the claim to reopen or the date entitlement arose, whichever is later.  In this case, as noted above, no earlier application or other correspondence that may be considered a claim for increase was received in the interim between the final August 2003 rating decision that denied an increased rating higher than 50 percent for schizophrenia, and the August 18, 2009, correspondence from the Veteran requesting an increase in rating and contending that he was unemployable.  Thus, August 18, 2009, is the earliest effective date that may be assigned for the award of that increase in rating and TDIU on a schedular basis.


ORDER

Entitlement to an effective date earlier than August 18, 2009 for the grant of entitlement to a TDIU on a schedular basis is denied.


REMAND

As indicated above, the Veteran did not meet the schedular criteria of 38 C.F.R. § 4.16(a) for a TDIU until August 18, 2009 (when he first had one disability rated as at least 60-percent disabling).  38 C.F.R. §§ 4.16(a).  Nevertheless, he may alternatively establish his entitlement to this benefit prior to August 18, 2009, on an extraschedular basis pursuant to the alternative provisions of 38 C.F.R. § 4.16(b), provided that it is shown he was precluded from obtaining and maintaining substantially gainful employment, even prior to that date, solely due to his service-connected disability.

The Board is precluded from assigning a TDIU on this special alternative basis, in the first instance, having instead to refer the matter to the Under Secretary for Benefits or the Director of Compensation and Pension Service for this initial consideration.  See Barringer v. Peake, 22 Vet. App. 242 (2008).

The record shows that the Veteran's son has stated in March 2010 that the Veteran did not work for at least five years prior to this.  He also submitted copies of the Veteran's earnings from the Social Security Administration, which note that the Veteran earned $0 in the year 2008 (i.e., within one year prior to the August 2009 claim).  In addition a September 2009 VA examination report notes that the Veteran had not worked for 15 to 20 years and was unable to work due to his mental capacity.

So although he did not meet the schedular criteria for a TDIU prior to August 18, 2009, the evidence of record raises the possibility of entitlement to a TDIU on an 
extraschedular basis prior to August 18, 2009.  The Board therefore is referring this case for this special consideration.

Regarding the Veteran's claim for an earlier effective date for Dependents' Educational Assistance (DEA) benefits pursuant to 38 U.S.C.A., Chapter 35, this matter is inextricably intertwined with the issue of whether an earlier effective date is warranted for TDIU on an extraschedular basis.  Therefore, a decision on this matter is deferred until resolution of the TDIU earlier effective date issue.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer this claim for a TDIU on an extraschedular basis prior to August 18, 2009, to the Director of VA's C&P Service or to the Under Secretary for Benefits for consideration and adjudication of the question of whether the Veteran was entitled to a TDIU on an extraschedular basis during the time period from August 18, 2008 to August 18, 2009.  During this time period, he was service connected for schizophrenia rated as 50 percent disabling.

2.  If a TDIU on this special extraschedular basis for this immediately preceding period is not granted to his satisfaction, send him and his attorney an SSOC and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


